Citation Nr: 0923123	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-21 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot 
disability, as secondary to a service connected left foot 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from July 1951 to January 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was previously the subject of February 2007 and July 
2008 Board remands for additional development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

This case was remanded by the Board in July 2008 for a VA 
examination. The  RO/AMC obtained a November 2008 VA 
examination report. However, the examination report is not in 
compliance with the Board's July 2008 remand instructions. 
The July 2008 remand instructions directed the examiner to 
address whether the right foot disability was aggravated by 
the left foot disability and to provide a rationale for all 
medical opinions. The examiner conducting the November 2008 
VA examination did not address whether the service connected 
left foot disability aggravated the Veteran's right foot 
disability or provide an explanation for her medical opinion. 

It has been held that compliance by the RO is neither 
optional, nor discretionary. Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The Board finds that the claim must be returned to the 
examiner for her to address the Veteran's theory that her 
service connected left foot disability aggravated her right 
foot by having an abnormal gait for many years due to her 
left foot disability. The examiner must provide a rationale 
for her opinion(s). If the examiner is no longer available, 
an appropriate healthcare provider must be contacted for an 
opinion based upon a thorough review of the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for her right foot 
disability that is not included in the 
current record. The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file. The RO/AMC should 
then obtain these records and associate 
them with the claims folder. 

2. Following a reasonable period of time 
or upon receipt of the Veteran's response, 
the RO/AMC will contact the examiner who 
conducted the November 2008 VA 
examination. If the examiner is no longer 
available, the RO/AMC will contact an 
appropriate healthcare provider for a 
medical opinion. The following 
considerations will govern the medical 
opinion: 

(a) The claims file and a copy of this 
remand, will be reviewed by the 
examiner, who must acknowledge receipt 
and review of these materials in any 
report generated.  

(b) The examiner must review the May 
2008 private medical opinion by P.K., 
DPM supporting the Veteran's theory 
that her altered gait caused by her 
service connected left foot disability 
aggravated her right foot disability. 

(c) The examiner must opine whether the 
altered gait caused by the service 
connected left foot disability is 
etiologically related to the present 
right foot disability; and whether 
there is any other etiological 
relationship between the service 
connected left foot disability and the 
right foot disability.

(d) The examiner must report the 
medical basis or bases for his or her 
opinion. If an opinion cannot be 
reached without resort to speculation, 
he or she should so state and further 
state what specific information is 
lacking as to providing a non-
speculative opinion. 

3. After completing the first and second 
instructions, the RO/AMC should review the 
claims file to ensure that all of the 
requested development has been completed 
to the extent possible. In particular, the 
RO/AMC should review the requested medical 
opinion to ensure that it is responsive to 
and in complete compliance with the 
directives of this remand and if they are 
not, the RO/AMC should implement 
corrective procedures. Stegall, supra. 

4. After completion of the above, and any 
additional development of the evidence, 
the RO/AMC should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the Veteran and her 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



